Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-22 are presented for examination.
3.          This office action is in response to the REM filed 04/29/2022. 
4.	Claims 1, 4, 7, 10-11, 14, 17, and 19-20 are hereby amended. 
5.	Claims 21-22 are added. 
6.	No claims are cancelled. 
7.	Claims 1-22 are pending.
8.	Claims 1 and 11 are independent claims.
9.	The office action is made Final.

Examiner Note
10.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

13.        Claims 1-22 are rejected under 35 U.S.C.103 as being unpatentable over Duvillier at al (US 20020103819 A1) in view of Shi et al (US 2019/0102087 A1).

14.	Regarding claim 1, Duvillier teaches a method comprising: 
without locking, a reader process of a database management system (DBMS) obtaining, from metadata (Fig 2, the address pointer) in persistent memory (PMEM), a first memory address for directly accessing a current version, which is a particular version, of a database block in the PMEM (see Fig 2 shoes a persistent memory 250 comprising memory addresses (Addr.i) for directly accessing different object entry version. See for more detail [0057]- [0064], see also Fig 3C, [0069], “As shown in FIG. 3C, a new disk page 352 (which includes a copy of Object A, Version 0) has been stored in the persistent memory 350 at a disk address corresponding to Disk Address A. The disk address information is then passed back to the data server cache, where the disk address (e.g. Disk Address A) is written in rthe header portion 314 of disk page 315.” [0115], “a user or application is able to access the database consistently without experiencing locking or hanging.  Moreover, the read access operations will not affect concurrent updates of the desired data.  This helps prevent inconsistent data from being accessed by other users or applications (commonly referred to as "dirty reads").”, [0173], “Upon initialization or restart, the database system of the present invention may access the header portion 1704 of the persistent memory in order to determine the root address (1704B) of the Allocation Map 1706.”), 
concurrently without locking: 
the reader process reading the particular version of the database block in the PMEM (see Fig 2 shoes a persistent memory 250 comprising memory addresses (Addr.i) for directly accessing different object entry version. See for more detail [0057]- [0064], see also Fig 3C, [0069], “As shown in FIG. 3C, a new disk page 352 (which includes a copy of Object A, Version 0) has been stored in the persistent memory 350 at a disk address corresponding to Disk Address A. The disk address information is then passed back to the data server cache, where the disk address (e.g. Disk Address A) is written in the header portion 314 of disk page 315.” [0115], “a user or application is able to access the database consistently without experiencing locking or hanging.  Moreover, the read access operations will not affect concurrent updates of the desired data.  This helps prevent inconsistent data from being accessed by other users or applications (commonly referred to as "dirty reads").”, [0173], “Upon initialization or restart, the database system of the present invention may access the header portion 1704 of the persistent memory in order to determine the root address (1704B) of the Allocation Map 1706.”), and 
a writer process of the DBMS: 
replacing, in the metadata in the PMEM, the first memory address with a second memory address for directly accessing a new version of the database block in the PMEM ([0006], “Once the physical address of the desired memory location has been determined, the updated data object may then written to the database 120 over the previous version of that data object.”, [0008], Fig 3A, [0065], [0069]-[0070], [0111], read/write/update transaction activity can be performed concurrently and in parallel, [0115]).  
Duvillier did not specifically teach wherein the PMEM does not comprise at least one selected from the group consisting of a disk and a block-oriented device.
However, Shi teaches
wherein the PMEM does not comprise at least one selected from the group consisting of a disk and a block-oriented device (it is noted that the “lock” is used when there is a concurrency in read/write access, Shi teaches the limitation at [0032], [0132-0134] “storing database blocks in byte addressable persistent memory (PMEM) is distinguishable from block-addressable memory.”, [0040], [0054], [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Shi’s system into Duvillier’s and by incorporating Shi into Duvillier because both systems are related to storing database blocks in byte addressable persistent memory (PMEM) would speed up the access to the database block.

15.	Regarding claim 2, Duvillier and Shi teach the invention as claimed in claim 1 above and further Duvillier teaches wherein said replacing, in the metadata in the PMEM, the first memory address with the second memory address is atomic ([0012], [0139], [0241], updating/replacing the memory address is atomic (atomic transaction)).  

16.	Regarding claim 3, Duvillier and Shi teach the invention as claimed in claim 1 above and further Duvillier teaches wherein said reading the particular version of the database block in the PMEM does not use: a block device driver nor a block-oriented input/output (I/O) system call of an operating system (OS) (see Fig 2 shoes a persistent memory 250 comprising memory addresses (Addr.i) for directly accessing different object entry version. See for more detail [0057]- [0064], see also Fig 3C, [0069], “As shown in FIG. 3C, a new disk page 352 (which includes a copy of Object A, Version 0) has been stored in the persistent memory 350 at a disk address corresponding to Disk Address A. The disk address information is then passed back to the data server cache, where the disk address (e.g. Disk Address A) is written in the header portion 314 of disk page 315.” [0115], “a user or application is able to access the database consistently without experiencing locking or hanging.  Moreover, the read access operations will not affect concurrent updates of the desired data.  This helps prevent inconsistent data from being accessed by other users or applications (commonly referred to as "dirty reads").”, [0173], “Upon initialization or restart, the database system of the present invention may access the header portion 1704 of the persistent memory in order to determine the root address (1704B) of the Allocation Map 1706.”).  

17.	Regarding claim 4, Duvillier and Shi teach the invention as claimed in claim 1 above and further Duvillier teaches wherein said reading the particular version of the database block in the PMEM uses, byte addressable direct access (DAX) to hardware ([0119], [0132]), and a filesystem in userspace (FUSE).  

18.	Regarding claim 5, Duvillier and Shi teach the invention as claimed in claim 1 above and further Duvillier teaches wherein said reading the particular version of the database block in the PMEM comprises: copying the particular version of the database block from the PMEM to volatile memory (Fig 2, [0057], copying particular version of the database block from object table 201 into 210 server cache [0060]-[0061], [0067]-[0069], [0074]-[0075], [0232] “As explained in greater detail below, a first portion 402 (herein referred to as the Memory Object Table or MOT) of the Object Table 401 may be located within program memory 410, ....  According to at least one implementation, program memory 410 may include volatile memory (e.g., RAM), and virtual memory 450 may include a memory cache 406 as well as persistent memory 404, [0232] “For example, according to one embodiment of the present invention, disk Allocation Maps are not stored on their respective disks (or other persistent memory devices), but rather are stored in volatile memory such as, for example, the data server cache” therefore the copy process is from the persistent memory to a volatile memory such as cache). and said reader process or a different reader process reading the particular version of the database block in the volatile memory (Fig 2, [0057], read particular version of the database from 210 server cache [0232] the volatile memory is a cache (data server cache)).  

19.	Regarding claim 6, Duvillier and Shi teach the invention as claimed in claim 5 above and further Duvillier teaches wherein said copying the particular version of the database block to the volatile memory comprises copying the particular version of the database block into a block cache (Fig 2, [0057], copying particular version of the database block from object table 201 into 210 server cache [0232] the volatile memory is a cache (buffer)).  

20.	Regarding claim 7, Duvillier and Shi teach the invention as claimed in claim 6 above and further Duvillier teaches allocating, said new version of the database block in the block cache after said replacing, in the metadata in PMEM, the first memory address with the second memory address (Fig 2).  

21.	Regarding claim 8, Duvillier and Shi teach the invention as claimed in claim 6 above and further Duvillier teaches wherein after said replacing, in the metadata in PMEM, the first memory address with the second memory address: the block cache contains the particular version of the database block but not said new version of the database block ([0066]-[0067], “the newly created object version (e.g. Object A, Version 0) is first stored in the data server cache 310, and subsequently flushed from the data server cache to the persistent memory 350.  Accordingly, as shown in FIG. 3B, for example, the disk address field 314 (corresponding to the memory address where the object version resides in the persistent memory) may be initialized to NULL since the object version has not yet been stored in the persistent memory.”).  

22.	Regarding claim 9, Duvillier and Shi teach the invention as claimed in claim 5 above and further Duvillier teaches detecting that a previous version of the database block in the volatile memory is stale based on said obtaining, from said metadata in the PMEM, the first memory address for directly accessing the particular version of the database block in PMEM ([0013], [0232], stale data).  

23.	Regarding claim 10, Duvillier and Shi teach the invention as claimed in claim 1 above and further Duvillier teaches wherein said reading the particular version of the database block in the PMEM comprises detecting that a copy of the particular version of the database block is torn ([0013], [0232], stale data).

24.	Regarding claims 11-20, those claims recite a non-transitory computer readable medium storing instruction performs the method of claims 1-10 respectively and are rejected under the same rationale.

25.	Regarding claim 1, Duvillier teaches a method comprising: without locking, a reader process of a database management system (DBMS) obtaining, from metadata in persistent memory (PMEM), a first memory address for directly accessing a current version, which is a particular version, of a database block in the PMEM (see Fig 2 shoes a persistent memory 250 comprising memory addresses (Addr.i) for directly accessing different object entry version. See for more detail [0057]- [0064], see also Fig 3C, [0069], “As shown in FIG. 3C, a new disk page 352 (which includes a copy of Object A, Version 0) has been stored in the persistent memory 350 at a disk address corresponding to Disk Address A. The disk address information is then passed back to the data server cache, where the disk address (e.g. Disk Address A) is written in rthe header portion 314 of disk page 315.” [0115], “a user or application is able to access the database consistently without experiencing locking or hanging.  Moreover, the read access operations will not affect concurrent updates of the desired data.  This helps prevent inconsistent data from being accessed by other users or applications (commonly referred to as "dirty reads").”, [0173], “Upon initialization or restart, the database system of the present invention may access the header portion 1704 of the persistent memory in order to determine the root address (1704B) of the Allocation Map 1706.”), concurrently without locking: the reader process reading the particular version of the database block in the PMEM (see Fig 2 shoes a persistent memory 250 comprising memory addresses (Addr.i) for directly accessing different object entry version. See for more detail [0057]- [0064], see also Fig 3C, [0069], “As shown in FIG. 3C, a new disk page 352 (which includes a copy of Object A, Version 0) has been stored in the persistent memory 350 at a disk address corresponding to Disk Address A. The disk address information is then passed back to the data server cache, where the disk address (e.g. Disk Address A) is written in the header portion 314 of disk page 315.” [0115], “a user or application is able to access the database consistently without experiencing locking or hanging.  Moreover, the read access operations will not affect concurrent updates of the desired data.  This helps prevent inconsistent data from being accessed by other users or applications (commonly referred to as "dirty reads").”, [0173], “Upon initialization or restart, the database system of the present invention may access the header portion 1704 of the persistent memory in order to determine the root address (1704B) of the Allocation Map 1706.”), and a writer process of the DBMS writing content into a new version of the database block in the PMEM ([0006], “Once the physical address of the desired memory location has been determined, the updated data object may then written to the database 120 over the previous version of that data object.”, [0008], Fig 3A, [0065], [0069]-[0070], [0111], read/write/update transaction activity can be performed concurrently and in parallel, [0115]).
Duvillier did not specifically teach wherein the PMEM does not comprise at least one selected from the group consisting of a disk and a block-oriented device.
However, Shi teaches
wherein the PMEM does not comprise at least one selected from the group consisting of a disk and a block-oriented device (it is noted that the “lock” is used when there is a concurrency in read/write access, Shi teaches the limitation at [0032], [0132-0134] “storing database blocks in byte addressable persistent memory (PMEM) is distinguishable from block-addressable memory.”, [0040], [0054], [0058]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the concept of teachings suggested in Shi’s system into Duvillier’s and by incorporating Shi into Duvillier because both systems are related to storing database blocks in byte addressable persistent memory (PMEM) would speed up the access to the database block.

26.	Regarding claim 22, Duvillier and Shi teach the invention as claimed in claim 1 above and further Shi teaches wherein a chip contains the PMEM ([0151], memory chip or catridge).

Respond to Amendments and Arguments
27.       Applicant’s 35 U.S.C. § 102 arguments on claims 1-20 has been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 
	 Applicant has amended the independent claims to recite new features “wherein the PMEM does not comprise at least one selected from the group consisting of a disk and a block-oriented device “, and argued that Duvillier fails to teach one or more features of amended claims. For a number of reasons, including but not limited to, the following. 
Examiner presents the following responses to Applicant’s arguments:
A - With respect to applicant’s arguments, Applicant’s remarks to claim 1 have been fully considered but are moot in view of the new ground of rejection necessitated by applicant’s amendment presented above, 35 USC § 103. 

CONCLUSION
28. 	The Applicant’s amendment necessitated a new ground of rejection.  Therefore, THIS ACTION IS MADE FINAL.
29.	Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169